Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings filed on 4/9/2021 have been approved by the examiner.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert L. McKellar on 12/21/2021.

	1. (Previously Cancelled)

2. (Currently amended) A filtration pouring spout for bottled liquids, said pouring spout comprising:
A. 	an elongated hollow housing, said elongated hollow housing having a top end and a bottom end, each said end being open;
B. 	said elongated hollow housing having a open removable top cap on the top end and a open removable bottom cap on the bottom end 
C. 	a pouring spout surmounted on said top cap;
D. 	a first concave channel on an outside surface of said elongated hollow housing, along an entire long axis of said elongated hollow housing;

F. 	a filter media filled cartridge fitted to the inside of said elongated hollow housing and extending a predetermined distance inside of said elongated hollow housing, said cartridge having a second concave channel that is aligned with said first concave channel, and, each end of said cartridge is fitted with a mesh screen to contain filter media within said filter cartridge.

3. (Original) A filtration pouring spout for bottled Liquids as claimed in claim 2 wherein, in addition, there is present a gasket-plug surrounding said elongated housing.

The following is an examiner’s statement of reasons for allowance: Chiu (US 2014/0144329) and Cole et al (US 2013/0122161) considered to closest prior art, however, the reference fails to teach or suggest the limitations of the elongated hollow housing having a open removable top cap on the top end and a open removable bottom cap on the bottom end, a pouring spout surmounted on the top cap, a first concave channel on an outside surface of the elongated hollow housing along an entire long axis of the elongated hollow housing, a vacuum release tube mounted in the first concave channel, a filter media filled cartridge fitted to the inside of the elongated hollow housing and extending a predetermined distance inside of the elongated hollow housing, the cartridge having a second concave channel that is aligned with the first concave channel as recited in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773